Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a method for the production of synthetic leather having a back face and a visible face and exhibiting a virtual three-dimensional pattern on the visible face, wherein: 
a release sheet having an upper surface carrying a three-dimensional pattern thereon is coated with a first layer containing platelet-shaped effect pigments and a polyurethane compound directly onto the upper surface of the release sheet, and the first layer is thereafter coated with at least one further layer comprising a polyurethane compound, and 
the further layer in a wet state is brought into contact with a substrate layer and laminated thereto, and the first and the at least one further polyurethane containing layers applied to the release sheet are solidified, whereby a layered stack of solid layers of at least the further layer, the first layer and of the release sheet on the substrate layer is achieved, and 
thereafter the release sheet is removed from the layered stack, thereby revealing a surface of the first layer containing platelet-shaped effect pigments which exhibits a virtual two-dimensional pattern which is then coated with a coating composition comprising a moisture curing polyurethane compound and solidified in air for a time period of at least 10 hours to achieve a solid moisture cured polyurethane coating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745